Citation Nr: 9905752	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-34 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The appellant had active duty service from September 1982 to 
February 1987.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

The appellant does not suffer from any residuals of a cold 
injury to the feet and the claim for service connection is 
not plausible.


CONCLUSION OF LAW

A claim for service connection for the residuals of a cold 
injury to the feet is not well-grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991), 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that during a field exercise in 
Germany, when the weather was very cold, she began having 
swelling and numbing of the feet.  She was reportedly taken 
to a hospital in Frankfort, Germany, where she was diagnosed 
with frostbite.  She claims that she now has residual 
disability.

Service medical documents of record only include the 
appellant's dental treatment records.  The RO has made 
numerous attempts to obtain any additional available service 
medical records; however, no additional records have been 
found.

Post-service medical evidence of record includes a treatment 
note dated in November 1992 which indicates that the 
appellant reported complaints of tingling in her right foot 
for the past 2 days.  There was no history of injury or 
trauma to the foot.  The assessment was right foot 
paresthesia.  A treatment record dated in February 1993, 
indicates that she complained of tingling around her fingers 
and toes since November 1992.  Examination revealed that 
sensation, reflexes, and strength were intact in both feet.  
A treatment note dated in September 1993, indicates that the 
appellant was seen for complaints of loss of sensation in her 
feet for several months.  Motor strength was 5/5 throughout 
the lower extremities.  Feet were nontender.  Dorsalis pedis 
and posterior tibial pulses were normal.  Sensation to light 
touch, pinprick, and vibration was intact.  The assessment 
was forefoot/toe numbness.  It was noted that she wore tight 
narrow shoes, and routine foot care was recommended.  A 
report of a VA examination, dated in February 1994, indicates 
that she had no evidence of cold injury to the feet.  

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, mption period, and (2) present disability 
from it.  Id.

The Board has considered the evidence of record and finds 
that the appellant's claim is not well-grounded.  As stated 
above, post-service treatment records do not indicate that 
she suffers from any residuals of a cold injury to the feet; 
rather, the medical records indicate that any problems with 
her feet appear related to the wearing of tight and narrow 
shoes.  As a current disability related to cold injury has 
not been shown, the Board finds that a well grounded claim 
has not been submitted.  


ORDER

Entitlement to service connection for the residuals of a cold 
injury to the feet is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


